  Case: 6:18-cv-00228-CHB Doc #: 18 Filed: 01/04/19 Page: 1 of 1 - Page ID#: 99



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

  UNITED STATES OF AMERICA,                         )
                                                    )
            Plaintiff,                              )         Civil Action No. 6:18-CV-228-CHB
                                                    )
  v.                                                )
                                                    )         ORDER FOR CLARIFICATION
  AMBER SCOTT, et al.,                              )
                                                    )
            Defendants.                             )

                                        ***   ***       ***    ***
       Attorney Bryan K. Sergent was appointed to serve as warning order attorney for

Defendant Amber Scott [R. 8]. Attorney Sergent previously filed his report stating he was

unable to notify Defendant Amber Scott [R. 11] Attorney Sergent has now filed a supplemental

report stating he was contacted by Defendant Amber Scott who has now been notified of these

proceedings and requesting attorney fees in furtherance of his duties as Warning Order Attorney

[R. 15]. Accordingly, and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.        Attorney Sergent SHALL file a clarifying document in the record within 7 days

from the date of entry of this Order stating plainly the amount of additional attorney fees he is

requesting. The Court will then address the Supplemental Report of Warning Order Attorney.

             This the 3rd day of January, 2019.




                                                  -1-
